Blackburn, Judge,
concurring specially.
I agree with the conclusion reached by the majority that Haiseal Timber’s action is, in reality, a deficiency action barred by OCGA § 44-14-161 because Haiseal failed to obtain confirmation of its nonjudicial foreclosure. Southeast Timberlands’ promissory note to Haiseal was secured by a single security deed listing numerous *103pieces of property. The “default” on which Haiseal based its foreclosure was the claimed violation of a clause in that security deed. As the majority opinion correctly concludes, the obligation allegedly created by that clause was not independent but was part and parcel of the secured transaction.
However, I cannot agree with all that is said in the majority opinion, for it improperly concludes that 1) Haiseal quitclaimed title to the “Thompson” tract to Southeast and 2) that this quitclaim somehow represented an accord and satisfaction. The quitclaim deed itself specifies that it transfers title only to certain timber growing on the property, and it makes no mention of any intent to satisfy a debt. The boilerplate printed language at the bottom of the deed waiving “any right or title to said premises or appurtenances, or any rights thereof” cannot overcome the stated, limited transfer specified. See Massey Assoc., Ltd. v. Whitehorse Inns of Ga., 265 Ga. 320, 322 (454 SE2d 513) (1995).
The majority’s overstatement of the effect of this quitclaim deed, however, does not affect the result in this case. Haiseal foreclosed under a power of sale contained in this single security deed. Pursuant to the plain language of OCGA § 44-14-161, “[wjhen any real estate is sold on foreclosure, without legal process, and under powers contained in security deeds, . . . and at the sale the real estate does not bring the amount of the debt secured by the deed, . . . no action may be taken to obtain a deficiency judgment unless the person instituting the foreclosure proceedings . . . shall obtain an order of confirmation.” (Emphasis supplied.) Strictly construing this language as we must, it bars Haiseal’s deficiency action. See Mobley v. Commonwealth Mtg. Assurance Co., 264 Ga. 652, 654 (450 SE2d 205) (1994) (confirmation statute must be strictly construed). Southeast defaulted on its obligations, Haiseal foreclosed, it failed to confirm, and it may not now sue for a deficiency whether or not it failed to foreclose on a portion of the property described in the single security deed. “When the instrument sued upon is embraced by the previous foreclosure, it is a deficiency judgment. [Cits.]” (Punctuation omitted.) Ward v. Pembroke State Bank, 212 Ga. App. 322, 324 (441 SE2d 691) (1994). It is the action for deficiency which the statute bars, and Southeast is protected from such an action as if it had been discharged in bankruptcy. Turpin v. North American Acceptance Corp., 119 Ga. App. 212, 217 (1) (166 SE2d 588) (1969). While not addressing whether or not Haiseal could now foreclose on the Thompson tract, it is prohibited from seeking a deficiency judgment on this instrument. Compare Worth v. First Nat. Bank of Alma, 175 Ga. App. 297, 298 (1) (333 SE2d 173) (1985) (failure to confirm a nonjudicial sale does not prohibit foreclosure on additional security on the debt) with Pindar, Ga. Real Estate Law, § 21-59 (3rd ed.) (“[t]he basic *104equity rule is that only one foreclosure of a mortgage will be allowed, and the same rule applies to security deeds”).
I am authorized to state that Judge Smith joins in this special concurrence.